                             Case 2:19-cv-00616-PA-E Document 18 Filed 05/06/19 Page 1 of 19 Page ID #:150



                               1   Richard P. Sybert, Bar No. 80731
                                   rsybert@grsm.com
                               2   GORDON REES SCULLY MANSUKHANI LLP
                                   5901 Priestly Drive, Suite 308
                               3   Carlsbad, CA 92008
                                   Tel (619) 230-7768 / Fax (619) 696-7124
                               4
                                   Reid E. Dammann, Bar No. 249031
                               5   rdammann@grsm.com
                                   GORDON REES SCULLY            MANSUKHANI LLP
                               6   633 West Fifth Street, 52nd Floor
                                   Los Angeles, CA 90071
                               7   Tel (213) 576-5000 / Fax (213) 680-4470
                               8   Attorneys for Plaintiff
                                   LANARD TOYS LIMITED
                               9
                              10                            UNITED STATES DISTRICT COURT
                              11                           CENTRAL DISTRICT OF CALIFORNIA
                              12   Lanard Toys Limited,                           )   Case No. 2:19-cv-00616 PA (Ex)
101 W. Broadway Suite 2000




                                                                                  )
    San Diego, CA 92101
    Gordon & Rees LLP




                              13                               Plaintiff,         )
                                                                                  )   JOINT RULE 26(f) REPORT
                              14            vs.                                   )
                                                                                  )   Scheduling Conference
                              15   Dimple Child, LLC                              )   Date:      May 20, 2019
                              16                                                  )   Time:      10:30 a.m.
                                                               Defendant.         )   Courtroom: 9A
                              17                                                  )
                              18            Pursuant to Rule 26(f) of the Federal Rules of Civil Procedure (“FRCP”) and
                              19   Civil Local Rule 26-1, counsel for Plaintiff Lanard Toys Limited (“Lanard”) and
                              20   counsel for Defendant Dimple Child, LLC (“Dimple Child”) respectfully file this
                              21   Joint Rule 26 Report (“Joint Report”)
                              22   A.       STATEMENT OF THE CASE
                              23            1.       Lanard’s Claims
                              24            Lanard is a leading manufacturer and seller of toys throughout the world,
                              25   including sales on a private label basis to other toy retailers. In 2008, Lanard’s
                              26   designers developed a unique and original toy engine product. The product is a toy
                              27   expression of the V-Twin engine.
                              28            Lanard created an original expression of the V-Twin engine by its use of
                                                                           -1-
                                                                  JOINT RULE 26(f) REPORT
                                   4816-5553-2182, v. 1
                             Case 2:19-cv-00616-PA-E Document 18 Filed 05/06/19 Page 2 of 19 Page ID #:151



                               1   size, shape, arrangement, and color combinations of features other than the angle
                               2   of the cylinders, and in doing so, further provided the ability for the product to be
                               3   disassembled and reassembled as a children’s toy, allowing children to be able to
                               4   turn the crank to watch the pistons pump and hear the engine “rev.”
                               5            Lanard called its toy, among other terms, the “Workman-Engine Builder
                               6   Kit”. (hereinafter “Lanard’s Design” or “Toy Engine”). Lanard published its
                               7   work in 2008. It submitted a copyright application for the subject matter to the
                               8   United States Copyright Office and received a corresponding registration, No.
                               9   VAU1-005-788 (“Lanard’s Registration”).
                              10            The overall or visual appearance of Lanard’s Design, including its size,
                              11   shape, arrangement, and color combinations, is one of a kind. There has been no
                              12   comparable product on the market up to and including the last twelve (12) years.
101 W. Broadway Suite 2000
    San Diego, CA 92101
    Gordon & Rees LLP




                              13   As a result of being the exclusive product on the market, the sales of the Toy
                              14   Engine have been significant, continuous, and substantial, and Lanard’s
                              15   particularized expression and design has become a source identifier and has
                              16   secondary meaning in the relevant market.
                              17            Lanard’s Toy Engine has been a success in the market, with major United
                              18   States retailers, including Wal-Mart, Albertsons, and Hobby Lobby, making
                              19   substantial sales of the product. By virtue of significant sales, quality and
                              20   uniqueness of design, and the substantial time, effort, and money expended over
                              21   the years by Lanard in creating, promoting, and popularizing this product, Lanard
                              22   has developed a valuable reputation and goodwill in connection with the trade
                              23   dress associated Lanard’s Design.
                              24            Lanard enjoys substantial demand for this product, and Lanard’s trade dress
                              25   embodied in the Toy Engine has become well known to consumers and the trade
                              26   by widespread, continuous, and exclusive use thereof. The purchasing public and
                              27   customers of Lanard associate the trade dress associated with its Toy Engine
                              28   exclusively with Lanard.
                                                                           -2-
                                                                  JOINT RULE 26(f) REPORT
                                   4816-5553-2182, v. 1
                             Case 2:19-cv-00616-PA-E Document 18 Filed 05/06/19 Page 3 of 19 Page ID #:152



                               1            As a result of the foregoing, the relevant public has come to recognize an
                               2   association between the trade dress associated with the Toy Engine and Lanard,
                               3   and have come to understand toy engines having the design elements used by
                               4   Lanard are made exclusively by Lanard or otherwise are associated with Lanard,
                               5   thus the trade dress associated with Lanard’s Design has secondary meaning.
                               6            The Toy Engine, in part, is able to be disassembled and reassembled;
                               7   however, this feature is not essential to the use or purpose of the Toy Engine nor
                               8   does it affect the cost or quality of the toy. Further, alternative designs in the
                               9   market are available to achieve the result of being disassembled/reassembled, and
                              10   therefore Lanard’s Design is non-functional.
                              11            Defendant Dimple Child (“Dimple”) is now and has been offering for sale in
                              12   this district, and elsewhere in the United States, unauthorized and infringing copies
101 W. Broadway Suite 2000
    San Diego, CA 92101
    Gordon & Rees LLP




                              13   of Lanard’s copyright and trade dress in its Toy Engine. A picture of the “Dimple
                              14   Take Apart Toy Engine and Tool” product offered by Dimple Child is reproduced
                              15   below (“Accused Product”) and Lanard’s Registration No. VAU1005788 is
                              16   provided below.
                              17    ACCUSED PRODUCT                             LANARD’S REG. NO. VAU1005788
                              18
                              19
                              20
                              21
                              22
                              23
                              24
                              25
                              26
                              27
                              28
                                                                           -3-
                                                                  JOINT RULE 26(f) REPORT
                                   4816-5553-2182, v. 1
                             Case 2:19-cv-00616-PA-E Document 18 Filed 05/06/19 Page 4 of 19 Page ID #:153



                               1            As set out below, the unauthorized Accused Product copies the original and
                               2   protectable expression in Lanard’s Design. Separate from the fact that both the
                               3   Accused Product and Lanard’s Registration include “V” angled cylinders, as
                               4   shown in common V-Twin engines, the Accused Product and Lanard’s
                               5   Registration are virtually identical.
                               6            As shown supra an engine crankcase (“case”) on V-Twin engines come in a
                               7   variety of shapes and sizes. Lanard’s original shape, color and open design of its
                               8   engine case1 is an original work of authorship. The engine cases between the
                               9   Accused Product and Lanard’s Registration are identical. Both engine cases are
                              10   comprised of five (5) sides, so they have the same pentagonal shape. Further, both
                              11   engine cases include a nodule on the left side of the case. Most importantly, both
                              12   engine cases are expressed as being open and otherwise expose the gearing and
101 W. Broadway Suite 2000
    San Diego, CA 92101
    Gordon & Rees LLP




                              13   belt that aligns with the crankshaft.2 The detail within the open crankcase
                              14   comprises an original work of authorship including the choice of using a larger
                              15   gear under the cylinders (and not the smaller as is the usual convention), the choice
                              16   to only use two gears as opposed to multiple, and the arrangement of the two gears
                              17   to the work as a whole.
                              18            Lanard’s original shape, color and design of its push rods are an original
                              19   work of authorship. The pushrods on the Accused Product and Lanard’s
                              20   Registration are in fact identical. As shown in the above images, pushrods on V-
                              21   Twin engines come in a variety of arrangements and structure, some being fully
                              22   embedded into the cylinder. In comparing the engines between the two toys here,
                              23   the pushrods are identical in structure and angle, and most importantly, connect
                              24   with the cylinder in the exact same way, both beginning at the base of the
                              25   crankcase and ending at the valve cover. These structures, angles, and connections
                              26
                              27
                                   1
                                    An engine case houses the gears of an engine. See https://en.wikipedia.org/wiki/Crankcase
                                   2
                              28    An expression of an open engine case is not part of the idea of a V-Twin engine, and is otherwise an original work
                                   of authorship.
                                                                                    -4-
                                                                           JOINT RULE 26(f) REPORT
                                   4816-5553-2182, v. 1
                             Case 2:19-cv-00616-PA-E Document 18 Filed 05/06/19 Page 5 of 19 Page ID #:154



                               1   are not necessary to function; other designs could achieve the same thing;
                               2   Defendant chose to copy Lanard’s design.
                               3            The Accused Product and Lanard’s Registration also both express the
                               4   distributor and spark plug wires identically. Again, the location, color, wiring and
                               5   spark plug caps, in combination are all original works of authorship. These
                               6   features can be placed in a variety of locations around the engine compartment,
                               7   but, again, Defendant Dimple intentionally placed the distributor between the
                               8   cylinders and used the same coloring scheme, wiring and spark plug caps as shown
                               9   in Lanard’s Registration.
                              10            The cylinders in both Lanard’s Registration are original works of authorship,
                              11   and upon comparison with Lanard’s Registration, the Accused Product is
                              12   substantially similar. The connection between the points that house the spark plugs
101 W. Broadway Suite 2000
    San Diego, CA 92101
    Gordon & Rees LLP




                              13   (not shown in the images above) to the spark plug caps are identical. These come
                              14   in a variety of shapes and sizes in the market, yet are virtually indistinguishable in
                              15   this case.
                              16            The fins attached to the cylinder are original works of authorship, and are of
                              17   the same arrangement and structure in both Lanard’s Registration and the Accused
                              18   Product. Furthermore, the Lanard’s original attachment points placed around the
                              19   cylinders are identical in number and location in the Accused Device.
                              20            Based on a comparison of least the above features, the inference is
                              21   inescapable that Dimple intentionally copied the original expression in Lanard’s
                              22   Registration and is marketing, advertising, and selling the Accused Product, which
                              23   is substantially similar to Lanard’s copyrighted work.
                              24            A picture of the “Dimple Take Apart Toy Engine and Tool” product offered
                              25   by Dimple is reproduced as well as the trade dress associated with Lanard’s
                              26   Design, is shown below:
                              27
                              28
                                                                            -5-
                                                                   JOINT RULE 26(f) REPORT
                                   4816-5553-2182, v. 1
                             Case 2:19-cv-00616-PA-E Document 18 Filed 05/06/19 Page 6 of 19 Page ID #:155



                               1
                                    ACCUSED PRODUCT                             LANARD’S TRADE DRESS
                               2
                               3
                               4
                               5
                               6
                               7
                               8
                               9
                              10
                              11
                              12
101 W. Broadway Suite 2000
    San Diego, CA 92101
    Gordon & Rees LLP




                              13
                              14
                              15
                              16            The Accused Product copies the features associated with the trade dress in
                              17   Lanard’s Design. More particularly, similar to Lanard’s Registration, the color
                              18   schemes associated with the two products and the arrangement are identical. The
                              19   engine cases in the Accused Product and the trade dress of Lanard’s Design, which
                              20   are the same shape, are both colored red. Further, the cylinders and open gearing
                              21   system within the red engine cases in both toys are colored gray. The pushrods in
                              22   both toys are chrome.
                              23            The expression of the two cylinders associated with the engine are also the
                              24   same, including the push rods that extend up the middle of the cylinder. The push
                              25   rods are not only the same structure, but also form the same angle with respect to
                              26   the engine case. The fin structure on the outside of both cylinders is similar, as well
                              27   as the distributor and spark plug cables. The gearing in the open case design is
                              28
                                                                           -6-
                                                                  JOINT RULE 26(f) REPORT
                                   4816-5553-2182, v. 1
                             Case 2:19-cv-00616-PA-E Document 18 Filed 05/06/19 Page 7 of 19 Page ID #:156



                               1   identical in number and arrangement. Lastly, the attachment points are in the exact
                               2   same position in both products.
                               3            Because of Lanard’s unmistakable trade dress and original work, the
                               4   relevant public has and continues to be deceived and/or confused into believing
                               5   that Dimple’s Accused Product originated from Lanard, or is somehow authorized,
                               6   sponsored by, or in some way associated with Lanard.
                               7            Dimple’s unauthorized reproduction of Lanard’s trade dress has created a
                               8   likelihood of confusion among the relevant public due to the relevant public’s
                               9   association between the look of Lanard’s trade dress and Lanard.
                              10            Dimple’s unauthorized copying has been willful, and in doing so, Dimple
                              11   intentionally or negligently interfered with Lanard’s business relations by offering
                              12   to sell the Accused Product, thereby wrongfully diverting sales from Lanard.
101 W. Broadway Suite 2000
    San Diego, CA 92101
    Gordon & Rees LLP




                              13            Dimple’s unauthorized copying, promotion, and sale of the infringing
                              14   products has caused Lanard irreparable financial harm. Upon information and
                              15   belief, by the acts alleged above, Dimple has made substantial profits to which they
                              16   are not entitled and have caused Lanard to lose sales and/or other opportunities for
                              17   monetary relief.
                              18            Dimple cannot claim innocent infringement or that it “didn’t know” about
                              19   Lanard or the infringing nature of the Accused Item because it, Dimple, only
                              20   obtained it from an “Asian” source. Dimple had a duty of due diligence to
                              21   investigate and ascertain that the products it sells are not infringing items,
                              22   particularly those coming out of “Asia.” At a minimum, Dimple is liable for
                              23   recklessness or indifference amounting to willful infringement.
                              24            Based on the above conduct, Lanard has the following claims against the
                              25   Defendant: Copyright Infringement Under 17 U.S.C. § 101 et seq.; Trade Dress
                              26   Infringement Under 15 U.S.C. § 1125(a); Intentional Interference with Prospective
                              27   Business Advantage; Negligent Interference with Prospective Business Advantage;
                              28   and Unfair Competition Under California Bus. & Prof. Code § 17200 et seq.
                                                                           -7-
                                                                  JOINT RULE 26(f) REPORT
                                   4816-5553-2182, v. 1
                             Case 2:19-cv-00616-PA-E Document 18 Filed 05/06/19 Page 8 of 19 Page ID #:157



                               1            2.       Dimple Child’s Statement of the Case
                               2             Dimple Child is an importer of toys. Dimple Child generally purchases off-
                               3   the-shelf products through trading companies and/or directly from manufacturers.
                               4   Dimple Child resells these products on its website, on e-commerce platforms, and
                               5   to other distributors.
                               6            This case centers around 1,008 units of the accused plastic toy engine
                               7   (having a total value of about $5,000), which Dimple Child purchased from an
                               8   Asian trading company. Dimple Child had no knowledge of Lanard, Lanard’s
                               9   Workman-Engine Builder Kit, or any of Lanard’s alleged intellectual property
                              10   rights until after it purchased and resold the accused products. In response to
                              11   Lanard’s notice letter, Dimple Child informed Lanard that it had purchased only a
                              12   de minimus quantity of the accused product, and to avoid a dispute, it would not re-
101 W. Broadway Suite 2000
    San Diego, CA 92101
    Gordon & Rees LLP




                              13   order the allegedly infringing product until this matter was fully resolved. Thus,
                              14   Lanard’s allegation that Dimple Child acted “willfully, knowingly, maliciously,
                              15   and in conscious disregard of Lanard’s rights” is nothing more than meritless
                              16   posturing.
                              17            Dimple Child contends that the accused product does not infringe any of
                              18   Lanard’s purported rights, nor does the sale of this product constitute unlawful
                              19   interference and/or unfair competition under any legal theory.
                              20   B.       SUBJECT MATTER JURISDICTION
                              21            This Court has original jurisdiction over the dispute pursuant to 15 U.S.C. §
                              22   1121, 28 U.S.C. § 1331, and 28 U.S.C. §§ 1338(a) and (b), as this action arises
                              23   under the United States Copyright Act (17 U.S.C. §§ 101 et seq.), the Lanham Act
                              24   (15 U.S.C. §§ 1051 et seq.), and includes claims of unfair competition that are
                              25   joined with substantially related claims under the copyright and trademark laws of
                              26   the United States pursuant to 28 U.S.C. § 1338(b). This Court has supplemental
                              27   jurisdiction over the state law claim in this case pursuant to 27 U.S.C. §1367(a).
                              28
                                                                            -8-
                                                                   JOINT RULE 26(f) REPORT
                                   4816-5553-2182, v. 1
                             Case 2:19-cv-00616-PA-E Document 18 Filed 05/06/19 Page 9 of 19 Page ID #:158



                               1   C.       LEGAL ISSUES
                               2            1.       Copyright infringement
                               3            Lanard’s Statement
                               4            Whether Dimple Child’s copying and use of Lanard’s copyrighted design is
                               5   a violation of Lanard’s exclusive rights to the original work of authorship in the
                               6   design, including but not limited to the exclusive right to make reproductions and
                               7   distribute copies to the public. Further, whether the acts of Dimple Child were
                               8   committed willfully, knowingly, maliciously, and in conscious disregard of
                               9   Lanard’s rights.
                              10            Dimple Child’s Statement
                              11            Whether Lanard’s copyright is valid and, if so, whether the accused product
                              12   copies constituent elements of the work that are original. In particular, whether
101 W. Broadway Suite 2000




                                   Lanard’s copyright is invalid because Lanard’s toy engine is a useful article.
    San Diego, CA 92101
    Gordon & Rees LLP




                              13
                              14   Further, even if the copyright is valid, whether the accused product copied
                              15   protectable aspects of the design (rather than the idea of a toy engine).
                              16            2.       Trade Dress Infringement
                              17            Whether Defendants’ alleged conduct with respect to the Toy Engine
                              18   constitutes trade dress infringement of Lanard’s trade dress, i.e., whether it is likely
                              19   to cause confusion, mistake, and to deceive consumers. Whether Defendants’
                              20   alleged actions were known, intentional, wanton, and willful. Whether Defendants
                              21   have been unjustly enriched by virtue of their alleged conduct.
                              22            3.       Intentional Interference with Prospective Business Advantage
                              23            Whether the attached acts by Defendants in connection with Lanard’s
                              24   Lanham Act and Copyright claims constitute intentional interference with
                              25   prospective business advantage. Further, whether there was an economic
                              26   relationship between two parties containing a reasonably probable future economic
                              27   benefit that would have been recognized if the outside party had not interfered, the
                              28   acts by Defendant designed to disrupt the business relationship, and whether there
                                                                            -9-
                                                                   JOINT RULE 26(f) REPORT
                                   4816-5553-2182, v. 1
                         Case 2:19-cv-00616-PA-E Document 18 Filed 05/06/19 Page 10 of 19 Page ID #:159



                              1   was actual disruption of the business relationship.
                              2            4.       Negligent Interference with Prospective Business Advantage
                              3            Whether the attached acts by Defendants in connection with Lanard’s
                              4   Lanham Act and Copyright claims constitute negligent interference with
                              5   prospective business advantage. Further, whether there was an economic
                              6   relationship between two parties containing a reasonably probable future economic
                              7   benefit that would have been recognized if the outside party had not interfered, the
                              8   acts by Defendant designed to disrupt the business relationship, and whether there
                              9   was actual disruption of the business relationship
                             10            5.       California Unfair Competition
                             11            Whether Lanard lacks standing under California Bus. & Prof. Code § 17200
                             12   as an unaffected party that has not suffered injury in fact and/or lost money or
101 W. Broadway Suite 2000
    San Diego, CA 92101
    Gordon & Rees LLP




                             13   property as a result of the alleged unfair competition. Whether the alleged acts by
                             14   Defendants in connection with Lanard’s Lanham Act claims constitute unlawful,
                             15   unfair, and fraudulent business practices prohibited by Business & Professions
                             16   Code Section 17200 et seq. Further, whether the acts by Defendants were
                             17   committed willfully, knowingly, maliciously, and in conscious disregard of
                             18   Lanard’s rights.
                             19   D.       PARTIES, EVIDENCE, ETC.
                             20            1.       Lanard’s List of Parties, Percipient Witnesses, and Key
                                                    Documents
                             21
                                                    a.      Parties including all subsidiaries, parents, and affiliates
                             22
                                                          Lanard Toys Limited (Plaintiff)
                             23
                                                          Fairmount Investments Ltd. (privately-owned company that
                             24
                                                            owns Plaintiff)
                             25
                                                          Lanard Toys, Inc. (subsidiary of Plaintiff).
                             26
                                                          Dimple Child, LLC. (Defendant).
                             27
                             28
                                                                              - 10 -
                                                                     JOINT RULE 26(f) REPORT
                                  4816-5553-2182, v. 1
                         Case 2:19-cv-00616-PA-E Document 18 Filed 05/06/19 Page 11 of 19 Page ID #:160



                              1                     b.      Percipient Witnesses
                              2                           James W. Hesterberg, Managing Director of Lanard.
                              3                           Blake C. Nichols, former corporate design director of Lanard
                              4                             Toys, Inc.
                              5                           Logan J. Williams, Staff Product Designer of Lanard Toys, Inc.
                              6                           Glen Bloucher, independent sales representative.
                              7                           Brandon Boggs, independent sales representative.
                              8                           Angel Lee, Lanard Sales Director.
                              9                           James P. Wleklinski, Product Design Manger, Lanard Toys,
                             10                             Inc.
                             11                           Yvonne Cheung, General Manager, Lanard Toys Limited.
                             12                           Gary Kwon, Engineering Manager, Lanard Toys Limited.
101 W. Broadway Suite 2000




                                                          Jonathan R. Blackburn, Graphics Manager, Lanard Toys, Inc.
    San Diego, CA 92101
    Gordon & Rees LLP




                             13
                             14                           Richard R. Perkins, R&D Designer, Lanard Toys, Inc.
                             15                           Jim Fernandez, independent sales representative.
                             16                           Defendants’ corporate representatives, employees, vendors, and
                             17                             independent contractors.
                             18                           Defendants’ customers and prospective customers for the
                             19                             accused infringing toys.
                             20                           All witnesses listed by other parties to this action.
                             21                           All persons referenced or identified in the pleadings,
                             22                             depositions, and written discovery responses.
                             23                     c.      Key Documents
                             24                           The Toy Engine Copyright Certificate.
                             25                           Defendant’s infringing toy.
                             26                           Documents relating to the design and development,
                             27                             manufactures, marketing, distribution, and sale of the Toy
                             28                             Engine.
                                                                               - 11 -
                                                                      JOINT RULE 26(f) REPORT
                                  4816-5553-2182, v. 1
                         Case 2:19-cv-00616-PA-E Document 18 Filed 05/06/19 Page 12 of 19 Page ID #:161



                              1                           Documents relating to the transactions, agreements, and
                              2                              correspondences between the Defendants and involved third
                              3                              parties that relate to the accused product infringing Lanard’s
                              4                              Registration and the Workman-Engine Builder Kit
                              5                           Documents relating to design and development, manufacture,
                              6                              marketing, distribution and sale of Defendant’s accused
                              7                              infringing toy.
                              8                             Documents relating to Defendant’s business models, structures,
                              9                              strategies, operations, and financial and accounting information
                             10                              including specifically without limitation overhead, profit,
                             11                              variable and fixed costs, and margins relative to the accused
                             12                              infringing toys, and relative to an appropriate order of
101 W. Broadway Suite 2000
    San Diego, CA 92101
    Gordon & Rees LLP




                             13                              magnitude of exemplary damages.
                             14                           Documents relating to Defendant’s customs, practices, and
                             15                              business strategies regarding the proprietary designs and
                             16                              intellectual property of others, including documents relating to
                             17                              prior instances in which Defendants have been accused of
                             18                              infringement.
                             19            2.       Defendant’s Statement Pursuant to Civ. L.R. 26-1(e)
                             20                     Dimple Child’s List of Parties, Witnesses, and Key Documents
                             21                     a.       Parties/Witnesses
                             22                           Dimple Child, LLC
                             23                           Joe Feder, owner
                             24
                             25                     b.       Documents
                             26                           Purchase orders
                             27                           e-mails
                             28
                                                                                - 12 -
                                                                       JOINT RULE 26(f) REPORT
                                  4816-5553-2182, v. 1
                         Case 2:19-cv-00616-PA-E Document 18 Filed 05/06/19 Page 13 of 19 Page ID #:162



                              1   E.       DAMAGES
                              2            1.       Lanard
                              3            Lanard is currently unable to assess the extent of its damages pending
                              4   discovery and expert analysis, and/or this is the subject of expert analysis to be
                              5   disclosed as per the Court’s scheduling order. Lanard is entitled to all categories of
                              6   damages available under the Copyright Act, the Lanham Act, federal and
                              7   California unfair competition law, and other applicable law, such categories of
                              8   damages including direct damages, Lanard’s losses, Defendant’s profits, damage to
                              9   Lanard’s reputation and loss of business existing and prospective, treble,
                             10   exemplary, and punitive damages, and attorneys’ fees, and such other relief as the
                             11   Court may find appropriate. Further, Lanard has the option of electing statutory
                             12   damages under the Copyright Act, which in and of themselves are not “de
101 W. Broadway Suite 2000
    San Diego, CA 92101
    Gordon & Rees LLP




                             13   minimis.”
                             14            2.       Dimple Child
                             15            It is premature for Defendant to calculate any potential damages until this
                             16   case is declared exceptional. However, Defendant should be awarded at least its
                             17   attorneys’ fees and all other costs of the Action pursuant to 15 U.S.C. § 1117(a)
                             18   and 17 U.S. C § 505.
                             19            Further, Dimple Child notes that even if there was a finding of liability, the
                             20   potential damages are de minimis.
                             21   F.       INSURANCE
                             22            Lanard: None.
                             23            Dimple Child: None.
                             24   G.       MOTIONS
                             25            The Court granted Dimple Child’s Motion to Dismiss Lanard’s Complaint.
                             26   A Motion to Dismiss the First Amended Complaint is being filed on an even date
                             27   herewith.
                             28
                                                                            - 13 -
                                                                   JOINT RULE 26(f) REPORT
                                  4816-5553-2182, v. 1
                         Case 2:19-cv-00616-PA-E Document 18 Filed 05/06/19 Page 14 of 19 Page ID #:163



                              1   H.       DISPOSITIVE MOTIONS
                              2            1.       Plaintiff
                              3            Plaintiff anticipates filing a motion for partial summary adjudication of
                              4   infringement on any of its asserted causes of action but reserves the right to amend
                              5   this contention. Though not a dispositive motion, Plaintiff also anticipates
                              6   potentially filing a motion for summary judgment on willfulness.
                              7            2.       Dimple Child
                              8             Should any part of the First Amended Complaint become operative,
                              9   Defendant anticipates filing a motion for summary judgement of non-infringement
                             10   and no interference/unfair competition.
                             11
                             12   I.       MANUAL FOR COMPLEX LITIGATION
101 W. Broadway Suite 2000
    San Diego, CA 92101
    Gordon & Rees LLP




                             13            The Parties do not believe that this case is sufficiently complex that the
                             14   procedures of the Manual for Complex Litigation should be utilized.
                             15   J.       STATUS OF DISCOVERY
                             16            Discovery has yet to commence.
                             17   K.       DISCOVERY PLAN
                             18            1.       Changes in the Disclosures Under Rule 26(a)
                             19            The Parties do not believe any changes should be made to the form or
                             20   requirements of initial disclosures under FRCP 26(a)(1) and agree to serve them on
                             21   May 13, 2019.
                             22            2.       Rule 26(f) Conference
                             23            Pursuant to FRCP 26(f) and the Court’s Order Re: Setting Scheduling
                             24   Conference (Dkt. 37), the Parties met and conferred on April 22, 2019. The
                             25   Conference was attended by Tuvia Rotberg and Stephen Lobbin for Dimple and
                             26   Reid Dammann for Lanard.
                             27            3.       The Scope of Anticipated Discovery
                             28            At this time, Lanard anticipates that discovery will be needed on at least the
                                                                            - 14 -
                                                                   JOINT RULE 26(f) REPORT
                                  4816-5553-2182, v. 1
                         Case 2:19-cv-00616-PA-E Document 18 Filed 05/06/19 Page 15 of 19 Page ID #:164



                              1   following subjects:
                              2                     (a) the identification of each accused product manufactured, imported,
                              3                     sold and offered for sale by the Defendant;
                              4                     (b) Defendant’s policies regarding the intellectual property of others;
                              5                     (c) the amount of damages that Lanard is entitled to receive on
                              6                     account of Defendant’s infringement;
                              7                     (d) the source of the engineering and design drawings used by
                              8                     Defendant to create its infringing product;
                              9                     (e) Defendant’s corporate structure; and,
                             10                     (f) Defendant’s willful infringement, and any other applicable claim
                             11                     or defense raised by the Parties.
                             12            Based on Lanard’s claims as currently plead, Dimple Child anticipates that
101 W. Broadway Suite 2000
    San Diego, CA 92101
    Gordon & Rees LLP




                             13   discovery will be needed on at least the following subjects:
                             14            Dimple Child anticipates that discovery will be needed on at least the
                             15   following subjects:
                             16                     (a) authorship of Lanard’s Toy Engine;
                             17                     (b) validity of Lanard’s Copyright Reg. No. VAU1005788;
                             18                     (c) title to Copyright Reg. No. VAU1005788;
                             19                     (d) all styles and variations of the Toy Engine and sales thereof;
                             20                     (e) scope of Lanard’s alleged trade dress rights.
                             21            4.       Discovery Phases and Limitations
                             22            Lanard believes there is no need for discovery to be performed in phases.
                             23            5.       Changes to Limitations on Discovery
                             24            The Parties agree that there should be no changes to the limitations set forth
                             25   in the Federal Rules of Civil Procedure relating to discovery. The Parties
                             26   recognize, however, that the convenience of witnesses should be accommodated by
                             27   counsel for both Parties when scheduling non-expert depositions. The Parties will
                             28   cooperate in all deposition scheduling and will cooperate in good faith to make
                                                                             - 15 -
                                                                    JOINT RULE 26(f) REPORT
                                  4816-5553-2182, v. 1
                         Case 2:19-cv-00616-PA-E Document 18 Filed 05/06/19 Page 16 of 19 Page ID #:165



                              1   efficient use of deposition time. The Parties reserve the right to seek leave from the
                              2   Court should good cause arise to request additional discovery.
                              3            6.       Stipulated Order Governing Confidential Materials
                              4            The Parties agree that a protective order will be necessary due to
                              5   confidential business information that may need to be exchanged in this action. In
                              6   addition to addressing the treatment of confidential business information, the
                              7   Parties anticipate that this order will address issues related to inadvertently
                              8   produced privileged information, as well as privilege logs and electronically stored
                              9   information. The Parties anticipate filing a comprehensive stipulation and proposed
                             10   protective order for the Court’s consideration and will in good faith negotiate a
                             11   claw back provision therein.
                             12            7.       Other Issues Related to Discovery
101 W. Broadway Suite 2000
    San Diego, CA 92101
    Gordon & Rees LLP




                             13            The Parties agree that attorney-client communications with litigation counsel
                             14   that are created after the filing of the Complaint in this action need not be included
                             15   in a privilege log. Once the Parties have exchanged privilege logs, any party may
                             16   move the Court for an order compelling the production of any documents or
                             17   information identified on any other party’s privilege log. The Parties will exchange
                             18   privilege logs no later than 30 days after each party begins production of the
                             19   documents requested of it.
                             20            8.       Electronic Discovery
                             21            The Parties agree that electronically stored information (“ESI”) shall be
                             22   produced in PDF format – in lieu of native files with metadata included. However,
                             23   the Parties specifically agree that documents produced in Excel and other
                             24   spreadsheet programs should be produced in their native format.
                             25            Notwithstanding the above, to the extent any party believes, on a case-by-
                             26   case basis, that documents should be produced in an alternative format, the Parties
                             27   have agreed that they will meet and confer in good faith concerning such
                             28   alternative production arrangements
                                                                           - 16 -
                                                                  JOINT RULE 26(f) REPORT
                                  4816-5553-2182, v. 1
                         Case 2:19-cv-00616-PA-E Document 18 Filed 05/06/19 Page 17 of 19 Page ID #:166



                              1            9.       Evidence Preservation
                              2            The Parties believe electronic discovery and specifically, the preservation of
                              3   electronic information and proper disclosure of electronically stored information
                              4   may be an aspect of this case. The Parties discussed the need to inform their
                              5   clients of the retention of electronically stored information. In addition, the Parties
                              6   discussed the use of “claw back” agreements for privilege issues and believe such
                              7   agreements and/or stipulations may be used in this case, so long as such
                              8   agreements are used in good faith in case of inadvertent production.
                              9   L.       PROPOSED SCHEDULE
                             10            The Parties propose as follows:
                             11           Deadline/Event                Lanard’s Proposal     Defendant’s Proposal
                             12           Mediation deadline             March 20, 2020            June 28, 2019
101 W. Broadway Suite 2000
    San Diego, CA 92101
    Gordon & Rees LLP




                             13           Disclose opening              December 19, 2020         August 16, 2019
                                          expert witnesses and
                             14           exchange opening
                                          expert reports:
                             15
                             16           Disclose rebuttal expert
                                          witnesses and                 January, 16, 2020        September 9, 2019
                             17           exchange rebuttal
                                          expert reports:
                             18
                             19
                                          Discovery cutoff (Fact         March 12, 2020         September 27, 2019
                             20
                                          and Expert)
                             21
                                          Hearing of Dispositive          March 9, 2020          October 28, 2019
                             22           Motions (not including
                                          Daubert):
                             23
                             24
                                          Pretrial conf. and hrg.           May 4, 2020         November 19, 2019
                             25
                                          on motions in limine
                             26
                                          Start of trial                    June 5, 2020         December 3, 2019
                             27
                             28
                                                                             - 17 -
                                                                    JOINT RULE 26(f) REPORT
                                  4816-5553-2182, v. 1
                         Case 2:19-cv-00616-PA-E Document 18 Filed 05/06/19 Page 18 of 19 Page ID #:167



                              1   M.       SETTLEMENT CONFERENCE / ADR
                              2            Lanard and Dimple Child have discussed settlement. At this juncture, they
                              3   agree that further discussions, including in the context of mediation,
                              4   are unlikely to be productive. However, the parties agree to revisit the possibility
                              5   of mediation at a later stage of the case.
                              6   N.       TRIAL ESTIMATE
                              7            The Parties have requested that this case be tried by a jury and believe the
                              8   following:
                              9            Plaintiff estimates that trial will take approximately 8 – 12 court days.
                             10   Plaintiff anticipates calling 8 – 10 witnesses. Plaintiff reserves the right to amend
                             11   this contention.
                             12            Defendant Dimple Child estimates that trial will take approximately 5-7
101 W. Broadway Suite 2000
    San Diego, CA 92101
    Gordon & Rees LLP




                             13   days. Defendant anticipates calling 2-3 witnesses. Defendant reserves the right to
                             14   amend this contention.
                             15   O.       TRIAL COUNSEL
                             16            For Plaintiff: Richard P. Sybert and Reid E. Dammann.
                             17            For Defendant Dimple Child: Stephen M. Lobbin
                             18   ///
                             19   ///
                             20   ///
                             21
                             22
                             23
                             24
                             25
                             26
                             27
                             28
                                                                           - 18 -
                                                                  JOINT RULE 26(f) REPORT
                                  4816-5553-2182, v. 1
                         Case 2:19-cv-00616-PA-E Document 18 Filed 05/06/19 Page 19 of 19 Page ID #:168



                              1   P.       INDEPENDENT EXPERT OF MASTER
                              2            The Parties do not believe this is a case in which the Court should consider
                              3   appointing a master or an independent scientific expert pursuant to FRCP 53.
                              4
                                                                               Respectfully Submitted,
                              5
                              6    Dated: May 6, 2019                          Gordon Rees Scully Mansukhani, LLP
                              7
                                                                               By: /s/ Reid E. Dammann
                              8                                                    Richard P. Sybert
                              9                                                    Reid E. Dammann
                                                                                   Attorneys for Plaintiff
                             10                                                    LANARD TOYS LIMITED
                             11
                             12                                                SML Avvocati P.C.
101 W. Broadway Suite 2000
    San Diego, CA 92101
    Gordon & Rees LLP




                             13
                                                                               By: /s/ Stephen M. Lobbin
                             14                                                   Stephen M. Lobbin
                             15                                                   Austin J. Richardson
                                                                                  Attorneys for Defendant
                             16                                                   DIMPLE CHILD LLC
                             17
                             18                          ATTESTATION REGARDING SIGNATURES
                             19            I, Reid E. Dammann, attest that all signatories listed, and on whose behalf
                             20   the filing is submitted, concur in the filing’s content and have authorized the filing.
                             21    Dated: May 6, 2019                                 /s/ Reid E. Dammann
                                                                                      Reid E. Dammann
                             22
                             23
                             24
                             25
                             26
                             27
                             28
                                                                          - 19 -
                                                                 JOINT RULE 26(f) REPORT
                                  4816-5553-2182, v. 1
